Citation Nr: 1106995	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  08-25 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 
percent for postoperative residuals of a right shoulder 
dislocation.

2.  Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel



INTRODUCTION

The Veteran served on active duty from July 1965 to September 
1966 and from June 1972 to October 1972.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions rendered by the St. Louis, Missouri, 
Regional Office (RO) of the Department of Veterans Affairs (VA) 
in March 2007 and December 2007.

Although the Veteran has submitted evidence of a medical 
disability, and made a claim for the highest rating possible, the 
Board notes that he has been in receipt of a total disability 
rating based on individual unemployability due to a service-
connected disabilities (TDIU) since January 22, 2002.  See Rice 
v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001).  

The issue of entitlement to SMC based on the need for regular aid 
and attendance of another person is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

For the entire time on appeal, the Veteran's right shoulder 
disability has been productive of limited range of motion of the 
arm no worse than forward flexion to 70 degrees and abduction to 
67 degrees, taking into account functional limitation due to 
factors such as pain, weakness, fatigability, and incoordination.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
postoperative residuals of a right shoulder dislocation have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.69, 4.71a, Diagnostic Code 
5200-5203 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In 
the event that a VA notice error occurs regarding the information 
or evidence necessary to substantiate a claim, VA bears the 
burden to show that the error was harmless.  However, the 
appellant bears the burden of showing harm when not notified 
whether the necessary information or evidence is expected to be 
obtained by VA or provided by the appellant.  See Shinseki v. 
Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the Veteran's right shoulder claim arises from his 
disagreement with the initial evaluation following the grant of 
service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, 
no further notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's 
service treatment records, VA treatment records, and Social 
Security Administration (SSA) records with the claims file, and 
he was afforded a VA examination in February 2007.  38 C.F.R. 
§ 3.159(c) (4).  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the VA opinion 
obtained in this case is more than adequate, as it is predicated 
on a full reading of the private and VA medical records in the 
Veteran's claims file.  Moreover, there is no objective evidence 
indicating that there has been a material change in the severity 
of the Veteran's right shoulder disorder since the February 2007 
VA examination.  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  
The Board finds the above VA examination reports to be thorough 
and adequate upon which to base a decision with regard to the 
Veteran's claims.  The VA examiner personally interviewed and 
examined the Veteran, including eliciting a history from the 
Veteran, and provided the information necessary to evaluate the 
Veteran's disability under the applicable rating criteria.  Thus, 
the Board finds that no additional assistance is required to 
fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 

The Veteran seeks entitlement to an evaluation in excess of 20 
percent for his service-connected right shoulder disorder.  He 
initially filed an application for entitlement to service 
connection for a right shoulder injury, claimed as secondary to 
his service-connected left knee disorder, in July 2006.  In a 
March 2007 rating decision, the RO granted service connection for 
his right shoulder disorder and awarded a 20 percent disability 
evaluation effective July 2006.  However, the Veteran filed a 
notice of disagreement with this decision in January 2008, 
arguing that he should be entitled to a disability evaluation in 
excess of 20 percent.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. § 4.1 
(2010).  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2010).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 
16 Vet. App. 436 (2002) (finding it appropriate to consider 
factors outside the specific rating criteria in determining level 
of occupational and social impairment).  

Where there is a question as to which of two separate evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required for 
that particular rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2010).  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding the degree of disability, such doubt will 
be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010). 

In addition, the Board acknowledges that in evaluating 
musculoskeletal disabilities, consideration must be given to 
additional functional limitation due to factors such as pain, 
weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 
4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
The Court has held that diagnostic codes predicated on limitation 
of motion do not prohibit consideration of a higher rating based 
on functional loss due to pain on use or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. 
App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  VA 
regulations require that a finding of dysfunction due to pain 
must be supported by, among other things, adequate pathology.  38 
C.F.R. § 4.40 ("functional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded"); see 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  

As is the case here, where a veteran appeals the initial rating 
assigned for a disability when a claim for service connection for 
that disability has been granted, evidence contemporaneous with 
the claim for service connection and with the rating decision 
granting service connection would be most probative of the degree 
of disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether an 
[initial] rating on appeal was erroneous . . . ."  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained 
during the appeal period indicates that the degree of disability 
increased or decreased following the assignment of the initial 
rating, "staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.; see also Hart v. Mansfield, 21 
Vet. App. 505 (2007) (VA's determination of the "present level" 
of a disability may result in a conclusion that the disability 
has undergone varying and distinct levels of severity throughout 
the entire time period the increased rating claim has been 
pending).

In this case, the Veteran's right shoulder disability is rated as 
20 percent disabling under Diagnostic Code 5201 for limitation of 
motion of the arm.  Significantly, the provisions of 38 C.F.R. § 
4.71a expressly provide for the application of different rating 
criteria depending upon whether a Veteran's minor (non-dominant) 
or major (dominant) side is being evaluated.  See 38 C.F.R. § 
4.69 (2010).  Because the Veteran in this case is left-hand 
dominant, his right shoulder disability affects his minor, non-
dominant side.  Accordingly, under 38 C.F.R. § 4.71a, Diagnostic 
Code 5201, for a minor (non-dominant) joint, the evidence must 
demonstrate motion of the arm limited to 25 degrees from the side 
in order to warrant the highest rating of 30 percent.  Normal 
ranges of motion of the shoulder are flexion (forward elevation) 
from zero degrees to 180 degrees, abduction from zero degrees to 
180 degrees, external rotation from zero degrees to 90 degrees, 
and internal rotation from zero degrees to 90 degrees.  38 C.F.R. 
§ 4.71, Plate I.  

Here, the Board finds that the criteria for a 30 percent rating, 
the maximum rating authorized under Diagnostic Code 5201 for 
limitation of motion of a minor joint, has not been met.  The 
Veteran was afforded a VA joints examination in February 2007, at 
which time he reported use of a right arm sling and complained of 
continuous pain in his right shoulder.  Upon physical 
examination, the right shoulder was sore upon touch.  Range of 
motion testing revealed forward flexion limited to 74 degrees by 
pain, abduction limited to 67 degrees by pain, external rotation 
limited to 20 degrees by pain, and internal rotation limited to 
75 degrees by pain.  The examiner could not determine the effect 
that repetitive use had upon range of motion.  X-rays revealed 
resection of the distal right clavicle, but no acute fractures in 
the bones of the right shoulder.  The glenohumeral joint was well 
maintained.  The examiner diagnosed the Veteran with post-
surgical repair of the right shoulder ligaments with marked 
disability in function and pain.  

VA treatment records reveal that the Veteran underwent right 
shoulder flap repair with debridement of a partial rotator cuff 
tear, subacromial decompression, and distal clavicle resection in 
December 2006.  A February 2007 treatment note indicated that he 
had active abduction to 100 degrees and passive abduction to 
approximately 150 degrees.  An April 2007 treatment note, 
conducted several days after the Veteran reinjured his right 
shoulder in a fall, indicated forward flexion limited to 70 
degrees by pain, abduction limited to 70 degrees by pain, and 
"minimal" external rotation limited by pain.  A November 2007 
treatment note indicated passive forward flexion limited to 90 
degrees, as well as  "limited" external and internal rotation.  
A January 2008 treatment note revealed forward flexion limited to 
95 - 100 degrees, and abduction limited to 100 degrees.   

VA radiology conducted in February 2008 revealed stable surgical 
resection of the distal right clavicle with mild spurring changes 
of the acromion process.  However, there were no acute fractures 
or dislocations.  A March 2008 VA treatment note indicated that 
his forward flexion was limited to 95 degrees, while his 
abduction was limited to 80 degrees.  A May 2008 electronic 
progress note indicated that the Veteran had two surgeries on his 
right shoulder to treat chronic instability and pain.  A May 2008 
treatment note indicated active forward flexion to 150 degrees, 
active abduction to 90 degrees, passive external rotation to 85 
degrees, and passive internal rotation to 45 degrees.  Although 
the Veteran was tender over his distal clavicle, there were no 
clinical signs of instability upon examination.  The VA physician 
opined that the Veteran had probably reached his maximum medical 
improvement at this point.  

Accordingly, at its worst, the Veteran's limitation of motion is 
considered impeded beyond 67 degrees of abduction and at 70 
degrees of flexion.  38 C.F.R. § 4.40 ("functional loss due to 
pain is to be rated at the same level as the functional loss when 
flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1993).  Despite this, however, the Veteran's right 
shoulder disability has not been manifested by painful motion of 
the arm that limits motion to 25 degrees or less from the side.  
As such, the Board finds that the evidence does not demonstrate 
limitation of motion that more nearly approximates a 30 percent 
evaluation under the provisions of Diagnostic Code 5201.  

Notwithstanding the above, the Board has also considered other 
potentially applicable Diagnostic Codes that may provide a basis 
for separate evaluations for the left shoulder.  With regard to 
Diagnostic Code 5200, because ankylosis of the scapulohumeral 
articulation has not been shown, this provision is not for 
application.  With regard to Diagnostic Code 5202, the medical 
evidence is without complaints of or treatment for an impairment 
of the humerus resulting in malunion, recurrent dislocation, 
fibrous union, nonunion, or loss of head of the humerus.  In 
fact, the May 2008 VA treatment note indicated that there was no 
instability present in the shoulder, and VA radiology reports did 
not indicate fibrous union of the humerus.  The Veteran's 
glenohumeral joint has been described as "well maintained."  As 
such, a higher rating under this provision is not warranted.  38 
C.F.R. § 4.71a, Diagnostic Code 5202.  Finally, as the Veteran is 
currently rated at 20 percent for limitation of motion of the 
arm, Diagnostic Code 5203 is not for application in this case.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5203 (indicating that a 
rating under 5203 may be provided "or" the impairment of the 
clavicle or scapula should be rated based on impairment of 
function of the contiguous joint).  The Board notes that the 
Veteran is also service connected for peripheral neuropathy of 
the right upper extremity, which is rated as 10 percent 
disabling, secondary to his diabetes mellitus.

In conclusion, throughout the appeal period, the Board finds that 
the Veteran's right shoulder disability, as it is evaluated for 
symptoms associated with limited motion under Diagnostic Code 
5201, do not more nearly approximate the criteria required for a 
higher disability evaluation.  As such, the appeal is denied.


ORDER

Entitlement to an initial disability rating in excess of 20 
percent for postoperative residuals of a right shoulder 
dislocation is denied.


REMAND

The Veteran also seeks entitlement to special monthly 
compensation (SMC) based on the need for regular aid and 
attendance of another person.

By way of history, in a May 2004 rating decision, the RO granted 
entitlement to SMC based on aid and attendance criteria being met 
from April 22, 2004, to July 1, 2004.  This decision was based on 
the report of a December 2003 VA aid and attendance examination, 
in which the examiner opined that the Veteran's immobility due to 
his knee and thoracic, cervical, and lumbar back pathology, 
coupled with his seizure disorder, qualified him for aid and 
attendance.  However, his SMC entitlement was discontinued on 
July 1, 2004, when his disability rating for degenerative 
arthritis of the thoracolumbar spine was reduced from 100 percent 
to 40 percent, and he no longer met the schedular requirements 
for aid and attendance.  

In April 2007, the Veteran again filed a claim for entitlement to 
SMC based on the need for regular aid and attendance of another 
person.  He is currently service connected for the following 
disabilities: degenerative arthritis, thoracolumbar spine 
associated with traumatic arthritis of the left knee, status post 
meniscectomy, rated as 40 percent disabling; traumatic arthritis 
of the left knee, status post meniscectomy, rated as 30 percent 
disabling; traumatic arthritis, right knee, status post 
arthroscopy with debridement, rated as 20 percent disabling; 
diabetes mellitus, type II, rated as 20 percent disabling; right 
shoulder dislocation, minor, rated as 20 percent disabling; left 
leg cellulitis, rated as 10 percent disabling; tinnitus, rated as 
10 percent disabling; left traumatic olecranon bursitis with 
cellulitis, rated as 10 percent disabling; peripheral neuropathy, 
right upper extremity, rated as 10 percent disabling; peripheral 
neuropathy, left upper extremity, rated as 10 percent disabling; 
peripheral neuropathy, right lower extremity, rated as 10 percent 
disabling; peripheral neuropathy, left lower extremity, rated as 
10 percent disabling; ilio-inguinal nerve impairment, rated as 
noncompensable; bilateral hearing loss, rated as noncompensable; 
and cellulitis of the chest, rated as noncompensable.

Special monthly compensation is payable at a specified rate if 
the Veteran, as the result of service-connected disability, is 
permanently bedridden or so helpless as to be in need of regular 
aid and attendance.  38 U.S.C.A. § 1114(l) (West 2002), 38 C.F.R. 
§ 3.350(b) (2010).  The Veteran will be considered to be in such 
need if he: (1) has anatomical loss or loss of use of both feet 
or one hand and one feet; (2) is blind or so nearly blind as to 
have corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or less; 
is a patient in a nursing home because of mental or physical 
incapacity; (3) establishes a factual need for aid and attendance 
under the criteria set forth in 38 C.F.R. § 3.352(a); or is 
permanently bedridden.  38 C.F.R. § 3.350(b) (2010).

In this case, the Veteran has not contended that he has lost the 
use of his feet or one hand and foot; has visual impairment to 
the extent that he was blind or nearly blind; or was permanently 
bedridden as a result of his service-connected disabilities.  
Rather, he contends that he has established a factual need for 
aid and attendance under the criteria set forth in 38 C.F.R. § 
3.352(a).

The Veteran was afforded his most recent VA aid and attendance 
examination in September 2007, co-signed by the same physician 
who authored the December 2003 examination report.  The September 
2007 examination report indicated that the Veteran's abilities 
for self feeding and toileting were normal, while he had some 
difficulty with his abilities for self-bathing and self-grooming; 
he experienced marked difficulty in his ability to dress and 
undress.  However, although the September 2007 examiner made 
detailed findings with respect to the Veteran's physical 
limitations and functional disabilities, he did not specifically 
opine as to whether the Veteran's various disorders qualified him 
for aid and attendance benefits.  The examiner offered such an 
opinion in his previous December 2003 VA aid and attendance 
examination report.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002);  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).  The Court has held that where a medical examination does 
not contain sufficient detail to decide the claim on appeal, the 
Board must return the report as inadequate for evaluation 
purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see also 
Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that 
once VA provides an examination to a Veteran, VA has a duty to 
ensure that the examination is adequate for evaluation purposes).  
As such, an additional medical opinion is necessary to ascertain 
whether the Veteran's various disorders qualify him for aid and 
attendance benefits.  

Accordingly, the case is REMANDED for the following action:

1. The RO should procure VA treatment records 
dated from July 2008 to the present from the 
Kansas City VA Medical Center in Kansas City, 
Missouri.  Any negative search result should 
be noted in the record.  All such available 
records should be associated with the claims 
file.  

2.  Thereafter, an attempt should be made to 
return the Veteran's claims folder to the 
same examiner who provided the September 2007 
VA examination, so that he may amend the 
examination report.  If that examiner is no 
longer available, the Veteran should be 
scheduled for a new VA examination.

In either case, the September 2007 examiner, 
or new examiner, must review the Veteran's 
entire claims file and should state an 
opinion as to whether the Veteran requires 
the regular aid and attendance of another 
person to perform daily self-care tasks such 
as bathing, dressing, attending to the wants 
of nature, or feeding himself, or to protect 
him from the hazards of his daily 
environment, due to his disabilities.  The 
examiner should explicitly opine as to 
whether the Veteran's various disorders 
qualify him for aid and attendance benefits.  

All opinions provided must be thoroughly 
explained, and an adequate rationale for any 
conclusions reached should be provided.  If 
any requested opinion cannot be provided 
without resort to speculation, the examiner 
should so state and explain why an opinion 
cannot be provided without resort to 
speculation.  

3.  Thereafter, the RO should readjudicate 
the claim.  If the benefit sought on appeal 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and afford the appellant the opportunity 
to respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


